Exhibit 10.9
















MODIFICATION #1

TO

THE AGREEMENT




This Modification #1 to the GEMSTONE PROCESSING AGREEMENT ("The Agreement") made
and entered into by and between QUALI-TECH INC. (HEREAFTER "QTI"), and
INTERNATIONAL ISOTOPES INC. (hereafter "INIS")




WITNESSETH.




WHEREAS, INIS has requested an adjustment to the Processing Charge and
implementation of an annual inflationary index to make further adjustments to
that Processing Charge, and




WHEREAS, QTI is willing to allow such adjustments;




NOW, THEREFORE, in consideration of the above, the parties agree to modify the
original Agreement, dated June 1, 2012, as follows:




1.

Effective January 1, 2017, the Processing Charge will be increased to $0.034 per
carat.




2.

On March I, 2018 and each year thereafter the Processing Charge shall be
adjusted by an amount equal to the annual percentage change in the Services
Special Aggregate index listed in Table 25 of data provided by the U.S. Bureau
of Labor Statistics Historical CPI.




3.

All other provisions of the Agreement remain in full force and effect.










IN WITNESS WHERE OF, the parties have executed this agreement as of the day and
year as signed below.










QUALI-TECH INC.

 

INTERNATIONAL ISOTOPES INC.

 

 

 

 

 

 

 

 

 

 

/s/ Don Alger

11/23/2016

 

/s/ Steve Laflin

11/28/2016

Don Alger

Date

 

Steve Laflin

Date















